Citation Nr: 1515315	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  14-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1965 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In a January 2015 statement, which was received by the Board in March 2015, the Veteran stated that his PTSD has increased in severity.  It appears the Veteran may be seeking to file an informal claim for an increased rating for this disability.  In addition, the Veteran's representative asserted entitlement to service connection for hypertension, glaucoma, gastroesophageal reflux disease (GERD), arthritis, anemia and coronary artery disease.  As these issues are not within the Board's jurisdiction, they are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2004 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the November 2004 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1. The November 2004 rating decision which denied the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the November 2004 rating decision in connection with Veteran's claim of entitlement to service connection for diabetes mellitus is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen a previously denied claim, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied the Veteran's claim of service connection for diabetes mellitus by a November 2004 rating decision.  In this decision, the RO determined that compensation was not warranted as the competent evidence then of record did not establish that the Veteran's disability is etiologically related to his active service, including on a presumptive basis.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision.  Therefore, the November 2004 rating decision is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 2004 rating decision includes a number of medical treatment records, statements from the Veteran and a March 2015 appellate brief submitted by the Veteran's representative.  Significantly, in the March 2015 appellate brief, the Veteran's representative raised the issue of secondary service connection, noting that PTSD has been linked with diabetes.  The Board concludes that the additional evidence is new and material with respect to the issues of service connection for diabetes mellitus.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claim by providing an alternate theory of entitlement and evidence of a link between service-connected PTSD and diabetes mellitus.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for diabetes mellitus must be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus is reopened; to this extent only, the appeal is granted.


REMAND

As discussed above, the Veteran's representative asserts the Veteran's diabetes mellitus may be secondary to his service-connected posttraumatic stress disorder (PTSD).  In support of this claim, the representative submitted a print-out from VA's National Center for PTSD which states, in pertinent part, that PTSD has been linked to diabetes, and patients who have PTSD and other chronic medical diseases may find that PTSD worsens their medical conditions.

The Veteran has not been provided sufficient notice regarding the evidence necessary to establish a secondary service connection claim, nor has he been provided a VA examination.  As such, a remand is necessary to properly develop the Veteran's service connection claim.  See 38 C.F.R. § 3.159(c) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish service connection for his claimed disability on a secondary basis.  An appropriate period of time should be allowed for response.

2. Following completion of the above, schedule the Veteran for the appropriate VA examination to address the nature and etiology of his claimed diabetes mellitus.  A complete copy of the claims folder, including this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests or consultations should be provided.  Following a physical examination of the Veteran and review of the claims folder, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes mellitus had its onset in or is otherwise etiologically related to his period of active service, on a basis other than herbicide exposure.  

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes mellitus is proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) his service-connected PTSD.  In offering this opinion, the examiner is requested to address the evidence submitted by the Veteran's representative from the National Center for PTSD of a link between PTSD and diabetes mellitus.  Also, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


